Filed 10/27/14 P. v. Munoz CA2/7

                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B254936

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. BA412320)
          v.

ANGEL MOSES MUNOZ,

          Defendant and Appellant.




                     APPEAL from a judgment of the Superior Court of Los Angeles County,
Anne H. Egerton and Monica Bachner, Judges. Affirmed.


                     Angel Moses Munoz, in pro. per.; Dawn S. Mortazavi, under appointment
by the Court of Appeal, for Defendant and Appellant.


                     No appearance for Plaintiff and Respondent.




                                             __________________________
         Angel Moses Munoz was charged in an information with one count of possession
of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)) with a special allegation he had
previously served a separate prison term for a felony (Pen. Code, § 667.5, subd. (b)).
Munoz pleaded not guilty and denied the special allegation.
         The trial court granted Munoz’s motion for discovery of police personnel records
(Evid. Code, §§ 1043, 1045; Pitchess v. Superior Court (1974) 11 Cal. 3d 531 (Pitchess)),
reviewed the records in an in camera hearing and found discoverable information, which
was provided to Munoz.
         According to the evidence at trial, Los Angeles Police officers arrived at a
residence in response to a report of a man with a gun on the evening of June 10, 2013.
Through the living room window, the officers saw Munoz place a rifle on the floor,
before sitting beside his mother on the couch. After his mother admitted the officers into
the residence, they recovered the rifle and a nearby loaded ammunition magazine.
Following a search of the residence, the officers arrested Munoz. Munoz testified in his
own defense, denied owning or handling any type of firearm on the evening of June 10,
2013, and admitted having previously been convicted of aggravated assault, a felony.
         A jury convicted Munoz as charged. In a bifurcated proceeding, Munoz admitted
the prior prison term allegation. The trial court sentenced Munoz to an aggregate state
prison term of three years: the two-year middle term for possession of a firearm by a
felon, plus one year for the prior prison term enhancement. The court awarded Munoz
120 days of presentence custody credit and imposed statutory fines, fees and assessments.
         We appointed counsel to represent Munoz on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On July 17, 2014,
we advised Munoz he had 30 days within which to personally submit any contentions or
issues he wished us to consider. On July 25, 2014, we received a three-page handprinted
response in which Munoz claimed he was innocent and the police officers had lied at
trial.
         We have examined the entire record and are satisfied Munoz’s appellate counsel
has complied fully with her responsibilities and no arguable issues exist. (Smith v.

                                               2
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106; People v. Wende (1979) 25 Cal. 3d 436, 441.)
       In effect, Munoz is arguing the evidence was insufficient to support the verdict
because, as he testified at trial, he never had control or knowledge of a firearm on
June 10, 2013. However, the testimony of the responding officers to the contrary
constituted substantial evidence to support the jury’s finding that Munoz was in
possession of the rifle. (See People v. Zamudio (2008) 43 Cal. 4th 327, 357.)
Determining witness credibility is the exclusive province of the trier of fact. (People v.
Maury (2003) 30 Cal. 4th 342, 403.) Nothing in the record indicates the officers’
testimony was inherently improbable or physically impossible. (See People v. Elwood
(1988) 199 Cal. App. 3d 1365, 1372.)
       With respect to the Pitchess motion, pursuant to People v. Mooc (2001) 26 Cal. 4th
1216, appellate counsel specifically requested that we examine the transcript of the in
camera hearing conducted by the trial court and the documents it reviewed after the court
determined Munoz had demonstrated good cause to discover information in the personnel
and administrative records of two police officers pertaining to allegations of dishonesty.
We have reviewed the sealed record of the proceedings, which adequately describes the
documents the court reviewed, and conclude the trial court satisfied minimum
requirements in determining whether there was discoverable information. No abuse of
discretion occurred. (Id. at p. 1229.)
                                         DISPOSITION
       The judgment is affirmed.


                                                                              WOODS, J.
We concur:


              PERLUSS, P. J.                                                  ZELON, J.




                                              3